859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patsy J. RICCIARDI, Plaintiff-Appellant,v.Timothy SHIMKO, Law Firm of Spangenberg, Shibley, Traci &Lancione, William Dasnyk, Elizabeth Wright, JanetCrossland, Hugh Sullivan, Robert Askew,City of Akron, Defendants-Appellees.
No. 88-3209.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

Before KEITH, RALPH B. GUY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Patsy J. Ricciardi appeals the dismissal of his complaint filed under 42 U.S.C. Sec. 1983.  Defendants are the City of Akron, several Akron police officers, two attorneys, and a law firm.  Plaintiff alleged that defendants conspired to introduce fabricated evidence at the trial of an earlier lawsuit filed by plaintiff.  The district court dismissed plaintiff's complaint as barred under the doctrine of res judicata.


3
We conclude that the district court properly dismissed plaintiff's complaint.  Res judicata bars relitigation of a claim following a final judgment on the merits by a court of competent jurisdiction involving the same parties and cause of action.   Anchor Motor Freight, Inc. v. International Bhd. of Teamsters, 700 F.2d 1067, 1069-70 (6th Cir.), cert. denied, 464 U.S. 819 (1983).  Here, plaintiff is attempting to relitigate an essentially identical civil rights complaint against the same defendants which earlier had been dismissed for failure to allege a constitutional deprivation.  Therefore, the district court correctly dismissed the instant complaint as barred under the doctrine of res judicata.


4
Accordingly, we affirm the judgment of the district court for the reasons stated in its memorandum of opinion filed on February 2, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.